DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




INTRODUCTION AND CLAIM INTERPRETATION
The claims are directed to a product by process – reaction product.  The below prior art teaches the claimed reactants.  As such the examiner maintains that the product produced will meet and/or encompass the product of the claims including but not limited to claims 1 and 11.  The nature of the claims being product by process therefore support rejections under 102 or in the alternative 103. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi,
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102  or 35 U.S.C. 103  does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections.
The reactants of the prior art produce the claimed product which will therefore be capable of use as a pour point depressant.  The referral to the product as a pour point depressant does not further limit the structure/reaction product formula.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000)
The references teach overlapping ranges of amounts and alkyl groups/carbon chain. See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The references teach the claimed reaction product as such it is capable of use as a pour point depressant.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The references do not require additional pour point depressants.
The above claim interpretations and introductions are expressly incorporated into each and every rejection below as though fully set forth therein.
Prior Art Rejections
Claim(s) 1-2, 10, 11, 12-15 and 19  is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hofinger et al (US 4,734,523)
Regarding Claims 1-2 and 10-12, 13-15, and 19  
Hofinger et al (US 4,734,523) discloses oxyalkylated polyester amines from reaction of oxyalkylate primary fatty amine with dicarboxylic acid used to break crude oil emulsion (abstract) (meeting the limitation of claims 1-2)  The dicarboxylic acids include malic, tartronic, tartaric, fumaric, malcic, malonic, succinic, glutaric, adipic and sebacic (C4 L3-15)
No other pour point depressant additive is required (meeting the limitation of claim 10) 
(C2 L50-57)

    PNG
    media_image1.png
    397
    527
    media_image1.png
    Greyscale

(CH2CHO)a corresponding to and (AO) a, b, c are zero x = 0 and R’ overlaps claimed R thereby rendering obvious claim 5)
The amine may have units of ethylene oxide (C7 L1-30) (meeting the limitations of claim 6) Overlapping the amine of claim 5-9 with an alcohol solvent of claim 12 and 14 and overlapping the dicarboxylic acid of claim 4.  The reaction at 140-220 °C (C4 L28-33) (overlapping claim 18).   
The reaction may occur with the use of solvents such as toluene and xylene (C4 L15-25) meeting and/or rendering obvious the limitation of claim 12-13 and a hydrocarbon of claim 15 and 19.  
The composition is in a crude oil in an amount of 32 ppm and 55 ppm (meeting the limitation of claim 15 for hydrocarbon and pour point depressant (within the range of claim 16.) (Table II and III)(also meeting the limitation for a solvent and a hydrocarbon solvent)(meeting the limitation for combining hydrocarbon composition).

Claims 5-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofinger et al (US 4,734,523) as applied to claims 1-2, 10, 11, 12-15 and 19  above.
Regarding Claims 5-9:
	Hofinger discloses the limitations above set forth.  Hofinger discloses:

    PNG
    media_image1.png
    397
    527
    media_image1.png
    Greyscale

(CH2CHO)a (CH2CHO)b corresponding to and (AO) a, b, c are zero x = 0 and R’ overlaps claimed R thereby rendering obvious claim 5)
The amine may have units of ethylene oxide (C7 L1-30) (meeting the limitations of claim 6) Overlapping the amine of claim 5-9
Regarding claims 16-17:
	Hofinger discloses the limitations above set forth.  Hofinger discloses the composition is in a crude oil in an amount of 32 ppm and 55 ppm (within the range of claim 16 and therefore necessarily overlapping the range of claim 17.)

Regarding Claim 18:
	Hofinger discloses the limitations above set forth.  Hofinger discloses the reaction at 140-220 °C (C4 L28-33) (overlapping claim 18).   
HOFINGER DOES NOT TEACH CLAIMS 3-4 and it would not be obvious to modify the teachings of Hofinger to include same.
Prior Art Rejections
Claim(s) 1-3,  and 10-11 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van der Woude et al (US 2010/0203331) 
Regarding Claims 1-2, and 10-11
Van der Woude et al (US 2010/0203331) discloses an alkoxylate amine 


    PNG
    media_image2.png
    507
    613
    media_image2.png
    Greyscale


reacted with a poly carboxylic acid 

    PNG
    media_image3.png
    202
    525
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    118
    595
    media_image4.png
    Greyscale
 [0112-0113]  

The reference teaches polycarboxylic acids thereby encompassing tri and tetra carboxylic acid and expressly recites species of di carboxylic acid tri carboxylic acids as well as tetra carboxylic acids below meeting the limitations of claims 1-3:
Claims 5-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Woude et al (US 2010/0203331) as applied to claims 1-3 and 10-11 above.
Regarding Claims 5-9:
	Van Der Woude et al teaches the limitations above set forth.  Van Der Woude et al discloses:

    PNG
    media_image2.png
    507
    613
    media_image2.png
    Greyscale

The above alkoxylate amine overlaps and encompasses the amine of claim 5 when b of instant claimed formula is zero and x of instant claimed formula is zero (meeting claim 8) with overlapping alkyl groups for R of claims 5 and 7 when a and c are zero and y and z overlap repeating groups of ethoxylenoxy of claim 6.  The reference x and y values overlap and encompass those of claim 5 and 9.
This reference does not teach claim 4 or claims 12-19 and it would not be obvious to modify the teachings of same to include these limitations as doing so may rending the composition unsuitable for the use set forth in the reference.




Prior Art Rejections
Claim(s) 1-2, 10, 11, 15, 17 and 19 /are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jorda Baloche Gibert Birken Barreto WO2017/141117 
Regarding Claims 1-2, 10, 11, 15, 17 and 19
Jorda Baloche Gibert Birken Barreto WO2017/141117 discloses reacting an alkoxylated fatty amine with a dicarboxylic acid (meeting the limitations of claims 1-2)

    PNG
    media_image5.png
    480
    939
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    184
    310
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    142
    372
    media_image7.png
    Greyscale

Meeting claim 5 when b and x are zero y and z are 1 a and c are zero.
No other pour point additive is required meeting the limitations of claim 10.  [0066] 

The composition may comprise various hydrocarbon cuts [0067] (meeting the limitations of claim 12, 13, 15, and 19).  
The reaction may take place with a solvent such as toluene (i.e. a hydrocarbon) [0040] (meeting the limitations of claims 12-13) and meeting the limitation of 15 for a hydrocarbon.      The reaction may include using an alcohol such as ethanol, glycols, etc. [0044-0045] (meting the limitations of claim 14 for an alcohol) 
The esterification condensation reaction is performed with an esterification catalyst such as citric acid [0038] 
The composition may comprise various hydrocarbon cuts [0067] (meeting the limitations of claim 12, 13, 15, and 19).  The product is added at 1 ppm to 5000 ppm [0077] (overlapping ranges of claim 16) 
Claims 5-9, 12-14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorda Baloche Gibert Birken Barreto WO2017/141117 as applied to claims 1-2, 10, 11, 15, 17 and 19 above.
Regarding Claims 5-9:
Jorda Baloche Gibert Birken Barreto discloses the limitations above set forth.  Jorda Baloche Gibert Birken Barreto discloses:
For example:

    PNG
    media_image5.png
    480
    939
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    184
    310
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    142
    372
    media_image7.png
    Greyscale

Meeting claim 5 when b and x are zero y and z are 1 a and c are zero.
 The alkoxylated amine being:

    PNG
    media_image8.png
    280
    905
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    462
    914
    media_image9.png
    Greyscale
 
Y=0, R4 overlaps, n=1 encompassing the formula of claim 5.

    PNG
    media_image10.png
    376
    946
    media_image10.png
    Greyscale

(encompassing the formula of claim 5 when (Ro)b b=0 and (AO)x with x=0 when instant  y and z overlap the disclosed formula n meeting claim 8 where x is 0 and meeting claim 9 where y+z is 1-10 and reference teaches n is 1-20 thereby overlapping the claimed Y + z is 1-10)
(meeting the limitations of claim 6 for ethylene oxy AO units)

The alkoxylated fatty amine having 2- to 20 or 2 to 10 EO (ethylene oxide) units [0035] 
The dicarboxylic acid is:

    PNG
    media_image11.png
    619
    935
    media_image11.png
    Greyscale
[0016]
Encompassing the dicarboxylic acid of claim 4 when D is OH and R2 is a C1-20 hydrocarbon which overlaps the claimed R1 C18-24 alkyl
Regarding Claim 16:
The product is added at 1 ppm to 5000 ppm [0077] (overlapping ranges of claim 16) 


Regarding Claim 18:  
The reaction may occur at 120°C to 280°C [0041] (overlapping the range of claim 18.
Regarding Claims 12-14, and 19:
The composition may comprise various hydrocarbon cuts [0067] (meeting the limitations of claim 12, 13, 15, and 19).  
The reaction may take place with a solvent such as toluene (i.e. a hydrocarbon) [0040] (meeting the limitations of claims 12-13) and meeting the limitation of 15 for a hydrocarbon.      The reaction may include using an alcohol such as ethanol, glycols, etc. [0044-0045] (meting the limitations of claim 14 for an alcohol) 
The esterification condensation reaction is performed with an esterification catalyst such as citric acid [0038] 
The composition may comprise various hydrocarbon cuts [0067] (meeting the limitations of claim 12, 13, 15, and 19).  The product is added at 1 ppm to 5000 ppm [0077] (overlapping ranges of claim 16) 
This reference does not teach the limitations of claims 3-4 and it would not be obvious to modify the teachings thereof to so include.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The di and tri carboxylic acids are claimed to possess an R’ group of 18 to 54 alkyl.  These carboxylic acids are not taught to be reacted with an alkoxylated alkyl amine to form an alkoxylated alkyl amine polyester by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  For example:
US 4,885,110 reacting an alkoxylated amine with a dicarboxylic acid:

    PNG
    media_image12.png
    922
    646
    media_image12.png
    Greyscale
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759